Citation Nr: 1709954	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active service from April 1979 to October 1995 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2009 decision by the Regional Office (RO) in Roanoke, Virginia, which denied the benefit sought on appeal.

In November 2014, the Board remanded the appeal for additional development.  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's lumbar spine degenerative spurring and disc bulges are related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spine degenerative spurring and disc bulges were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); see 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a) (listing chronic diseases, including arthritis).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In this case, the Veteran asserts that he has a low back disability, which was incurred during his military service.  Specifically, he contends that his current low back disability is related to in-service complaints of back pain.  For the reasons set forth below, the Board finds that service connection is warranted.

The Veteran served on active duty from April 1979 to October 1995.  Service treatment records (STRs) from March 1991 reflect that the Veteran complained about a four day history of low back pain without trauma.  Clinical evaluation showed a mild paralumbar spasm.  The clinician assessed low back pain and spasm.  In a January 1992 medical history questionnaire, the Veteran endorsed having "back trouble."  The examiner noted that the Veteran reported a 3 year history of back pain with treatment, but no known diagnosis.  August 1992 STRs reflect that the Veteran experienced low back pain for the past six months, which had recently increased.  Clinical examination showed a positive 85 degree straight leg raise test and moderate tenderness of lumbar paraspinals.  The clinician assessed musculoskeletal low back pain.  The treatment plan consisted of body mechanics, ice massage and medication.  On his July 1995 separation examination and Report of Medical History, clinical findings for the spine were normal and the Veteran denied having recurrent back pain.

March 2008 VA primary care records reflect that the Veteran was a new patient to the clinic and had not seen a physician in a long time.  He identified low back pain as a current problem.  In the past medical history, the clinician noted "chronic low back pain, years has never [sought] medical attention."  Clinical evaluation of the back showed slight diffuse tenderness.  The examiner assessed chronic low back pain.  Contemporaneous X-rays were obtained and revealed minor degenerative spurring.  

August 2008 VA emergency room (ER) records show that the Veteran presented complaining about low back pain.  

September 2008 VA primary care records include complaints of continuing low back pain secondary to an in-service injury.  The Veteran reported that he fell during an in-service march.  A magnetic resonance imaging (MRI) study was recommended.  The October 2008 MRI report confirmed slight disc bulges at L4 and L5 without stenosis.  

March 2009 VA primary care records include substantially similar reports to those given in September 2008.  Notably, the Veteran denied any recent injury.  

The Veteran was afforded a VA examination and medical opinion in July 2009.  One examiner conducted a physical examination.  Another examiner reviewed the record, to include the contemporaneous physical examination, and expressed a negative medical opinion.  He believed that the in-service complaints of back pain indicated acute symptoms.  He cited the absence of X-ray studies in this determination and lack of complaint at separation and continuity of care until 2008.  

The Veteran contends service connection is warranted based upon the above evidence.  The evidence clearly establishes an in-service event or injury and current low back disability, specifically, degenerative spurring and disc bulges.  The issue in dispute is a nexus to service for the current disability.  

As to nexus, the evidence is in at least a relative state of equipoise.  The Veteran has been diagnosed with degenerative changes of the lumbar spine.  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  As the Veteran currently has lumbar spine arthritis, a continuity of symptomatology beginning in service must be considered.  38 C.F.R. § 3.303(b); March 2008 VA 
X-ray (containing diagnosis of degenerative spurring).

The Board considers the Veteran's reports of low back pain beginning in service competent and credible.  In this regard, STRs from 1991 and 1992 and his initial March 2008 VA primary care support his account.  Although he did not report back pain at his July 1995 separation examination, more recent reports indicate that he had longstanding chronic low back pain symptoms and was not under any medical care until approximately 2008.  See March 2008 VA primary care records.  In his March 2010 substantive appeal, the Veteran explained that he did not seek additional contemporaneous medical treatment for back pain because he was focused on work.  The July 2009 VA examiner's explanation for his negative opinion essentially rejects a nexus based in significant part upon an absence of continuing medical treatment between service and his initial March 2008 VA primary care visit.  Such rationale, which failed to consider the competent and credible lay statements, is flawed and the opinion is therefore of little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, lay evidence may suffice to prove service connection on its own merits.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's diagnosed lumbar spine degenerative spurring and disc bulges are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar spine degenerative spurring and disc bulges is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


